Citation Nr: 0509872	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-09 261	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to October 27, 
2000, for a 70 percent evaluation for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an effective date prior to October 27, 
2000, for a total evaluation based on individual 
unemployability due to service-connected disabilities


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel
INTRODUCTION

The veteran had active service from September 1968 to 
September 1972, and from April 1974 to January 1976  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  


FINDING OF FACT

On March 25, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

In the present case, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) dated in March 2005 in which 
he stated that he was withdrawing his appeal.  This statement 
was forwarded to the RO and in turn to the Board in March 
2005.  Therefore, since the appellant has withdrawn this 
appeal, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


